 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDpremature extension which cannot be a bar, if that prior contractwould not have barred an election because of other contract-bar rules.'Here the May 5, 1961, agreement, which contains a union-securityclause which is clearly valid on its face, was executed during the termof a prior contract which the unions agree would not be a bar.Accord-ingly, the May 5,1961, contract was not a premature extension and is abar to any petition untimely filed during its term.As the May 5, 1961,agreement was executed prior to the filing of the petition, it is a barand the petition must be dismissed.Moreover, even if there were no contract bar here because, as allegedby the Petitioner, only the 1959 contract should be considered, thispetition was untimely.As the Board held inCentr-O-CastcCEngi-neering Company,6absent unusual circumstances, we do not consider apetition timely where it is filed during a certification year.We findno unusual circumstances in this case. InThe Great Atlantic andPacific Tea Companycase,' we held that a preelection agreement tocontinue an existing contract in effect after certification does notamount to a negotiation of postcertification contract within the mean-ing of theLudlowrule.8Accordingly, theLudlowcase is inapplicablebecause it involved a situation where an agreement was entered intowithinthe certification year and not prior thereto, as was the 1959agreement in this case.9Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]Deluxe Metal Furniture Company,121 NLRB 995,1001-10029 100 NLRB 15077123 NLRB 10058Ludlow Typo graph Company,108 NLRB1463, wherethe Board held thatwhere anemployer and a certified union execute one contractwithin the certification year, thecertification year merges with that contract,afterwhich thereisno needto protect thecertification further,and the contract becomes controllingwith respectto the timelinessof the filingof a rival petition.9Westinghouse Electric Corporation(Sunnyvale Plant),114 NLRB1515;The GreatAtlantsc and Pacafic Tea Company,supra.Super Operating Corporation, et al.1andInternational Brother-hood of Teamsters,Chauffeurs, Warehousemen and Helpers,Taxi Drivers and Terminal Employees,Local Union826.CasesNos. 2-CA-7559 (Complaint No. 1), and 2-RC-9988. Septem-ber 21, 1961DECISION AND ORDEROn June 2, 1961, Trial Examiner Arnold Ordman issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-I1At thehearing herein the Instant case was severed from CaseNo 2-CA-7559 (Com-plaint No.2) involving Dee Bee Garage Corporation as Respondent.133 NLRB No. 35. SUPER OPERATING CORPORATION, ET AL.241spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner further found that the objec-tions to the Board-directed elections in Case No. 2-RC-9988 shouldbe dismissed.Thereafter, the Charging Party (and Petitioner) andRespondent filed exceptions to the Intermediate Report and support-ing briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis proceeding, and hereby adopts the findings,' conclusions,' andrecommendations 4 of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Super OperatingCorporation, New York, New York, its officers, agents, successors,and assigns, shall :1.Cease sand desist from :(a) Interrogating its employees concerning their union activitiesin a manner constituting interference, restraint, or coercion underSection 8 (a) (1) of the Act.(b)Coercing its employees not to act as union observers in a Boardelection.(c) In any like or related manner, interfering with, restraining,or coercing its employees in the exercise of their right to self-organization, to form, join, or assist a labor organization, including2In agreementwith the TrialExaminer we findthat the General Counsel failed toestablish that Zanga was eithera supervisorwithinthe meaning of Section2(11) of theAct or an agent of theRespondent.9We agree with the TrialExaminer's finding that the interrogation of De Pasquale byScull, treasurer of the Respondent,violatedSection 8(a)(1).The interrogation hereinwas neitherfor a legitimatepurpose nor was it accompanied by assurances against re-prisal,factors whichwe found neutralizedthe coercive effects ofinterrogation inBlueFlash Express, Inc.,109NLRB 691.We donot agreewith the contentionof Respondentthat interrogation,occurring as found herein, mustoccur in a context of other unlawfulconduct to constitutea violationof the Act.Petroleum Carrier Corporationof Tampa,Inc.,126 NLRB 1031.4We find, like the TrialExaminer,that since the unfair labor practices found hereinwere notcitedas grounds for the objectionto election to treat them as such wouldcircum-vent our rule against acceptanceof untimelyobjections.In so finding we do not find itnecessaryto adopt theTrial Examiner's, statementthatthe unfair labor practices couldnot have had sufficientimpactto warrant setting the election aside.624067-62-vol.133-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers, Taxi Drivers and Terminal Employees, LocalUnion 826, to bargain collectively through representatives of theirown choosing, to engage in concerted activities for the purpose ofcollective bargaining, or other mutual aid or protection, or to refrainfrom any or gall such activities, except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized by Section8 (a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its garage in New York City, copies of the notice at-tached to the Intermediate Report marked "Appendix." ICopies ofsuch notice, to be furnished by the Regional Director for the SecondRegion, shall, after being duly signed by an authorized representativeof the Respondent, be posted immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for the Second Region, in writing,within 10 days from the date of the receipt of this Order, what stepsthe Respondent has taken to comply herewith.IT IS HEREBY YURTHER ORDERED that the objections to the election heldon September 14, 1960, in Case No. 2-RC-9988 be and the same herebyare dismissed.IT IS HEREBY CERTIFIED that the majority of the valid ballots has notbeen cast for the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers, Taxi Drivers and Terminal Employees,Local Union 826, and that said labor organization is not the exclusiverepresentative of the Employer in the appropriate unit, within themeaning of Section 9 (a) of the National Labor Relations Act asamended."This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"the words "A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words"Pursuant to a Decision and Order"the words "Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order."INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,with all parties represented by counsel,was heardbefore theduly designated Trial ExaminerinNew York City on February 20, 1961.1 The'This proceeding was opened on January 3, 1961,by a different Trial Examiner, butwas adjourned to February 20, without taking any testimony. SUPER OPERATING CORPORATION, ET AL.243issues litigatedwere whether Super Operating Corporation,2 hereinafter calledRespondent, had violated Section 8 (a) (1) of the Act by the conduct described below,and whether such conduct constituted interference with employee freedom of choicein the election held on September 14, 1960, among Respondent's employees.Upon the basis of the entire record, and from my observation of the witnesses, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESSOF RESPONDENTRespondent is a corporation organized under the laws of New York State, with aprincipal place of business in New York City, whereit engagesin the business ofoperating taxicabs.Respondent'sgross annual revenueexceeds $500,000, and itannually purchases goods worth more than $50,000 from suppliers in New YorkState, who obtain such goods from out-of-State sources.I find, accordingly, that Respondentis engaged in operations affecting commercewithin the meaning of the Act and that it will effectuate the policies of the Act toassert jurisdiction herein .3II.THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers,Taxi Drivers and Terminal Employees, Local Union 826, hereinafter called the Union,is a labor organization within the meaning of Section 2(5) of the Act.III.THE SUBSTANTIVE ISSUESAs already stated, on September 14,4 an election was held, pursuant to a decisionof the Board,5 among Respondent's employees, upon the petition of the Union.The tally of ballots showed that, of approximately 394 eligible voters, 197 had votedagainst, and 85 for, the Union, and that 18 ballots were challenged.The numberof challenged ballots was not sufficient to affect the outcome of the election.TheUnion thereafter filed timely objections to the conduct affecting the results of theelection.The Regional Director duly investigated these objections and issued a reportinwhich he recommended,inter alia,that in view of the pendency of the instantunfair labor practice case, which, he stated, involved the same issues as were raisedby the foregoing objections, the objections be consolidated with the unfair laborpractice case for purposes of hearing.The Union filed exceptions to the RegionalDirector's report.As already related,6 the foregoing recommendations of theRegional Director were approved by the Board and the unfair labor practice andobjections matters were consolidated for hearing.The objections, which were litigated herein, alleged that Respondent interferedwith the election of September 14 by threatening employees with discharge if theyvoted for the Union or influenced others to vote for the Union or acted as election2 The instant case was originallyjoinedwith Case No. 2-CA-7559 (Complaint No 2)involving Dee Bee Garage Corporation, as respondent, and the same Charging Party.Both cases arose out of the same charge, separate complaints being issued on October 31,1960In the meantime, in September 1960, an election was held among the employees ofDee Bee in Case No. 2-RC-9954, and among the employees of Super Operating in CaseNo 2-RC-9988. (Theserepresentation cases had been consolidatedwith a number ofother representation cases, arising at the same time in the same area and industry,subnomine"Jat Transportation Corp., et al.," Case No. 2-RC-9948, etc.)On December 15,1960,the Board issued an order directing a bearing before a Trial Examiner on theissues raised by certain objections to the elections among the employees of Dee Bee andSuper Operating.In the same order the Board authorized such hearing to be consolidatedwith the impending hearing in the instant case and in Case No. 2-CA-7559(ComplaintNo. 2).Pursuant to the foregoing order,the Regional Director for the Second Region onDecember 16, 1960, ordered the aforesaid two representation cases and the complaint casesconsolidated for hearing.Such hearing was opened on December 22. At the hearing theTrial Examiner granted a motion to sever,and after the close of the hearing issued aclarifying"Order Severing Cases."The net effect of these rulings was that the instantcase, as consolidated with Case No. 2-RC-9988, was severed for purposes of hearing anddecision from Case No.2-CA-7559(Complaint No. 2), as consolidated with Case No.2-RC-9954.8SeeJat Transportation Corp.,et al.,128 NLRB 780.AUnless otherwise stated, all dates relate to 1960.5 Jat Transportation Corp,etai.,supra.6 See footnote2, supra. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDobservers for the Union, and by threatening to blacklist employees who voted for theUnion.The instant complaint parallels such objections insofaras italleges that Zanga, asupervisor of Respondent, threatened De Pasquale, an employee of Respondent, withdischarge (and other reprisals) if he actedas anelection observer for the Union.However, the remainingallegationsof the complaint relate to matters not coveredby the objections-namely, the interrogation of De Pasquale by Scull, an officer ofRespondent, concerning his union activities and Scull's admonition of De Pasqualenot to act as a union election observer.In view of the absence of complete identity of the issues raised by the foregoingobjections and the complaint, such issues will be separately considered.A. The objections to the electionDe Pasquale's wife, who was an exceedingly reluctant witness for the GeneralCounsel,7 testified that on September 13, the eve of the scheduled election amongRespondent's employees, she was visited at her home by Zanga, a dispatcher forRespondent and the brother-in-law of De Pasquale; that he asked her to tell herhusband not to act as election observer for the Union the following day, and to doher best to keep him home during the election; and that in response to her commentthat her husband had been deprived of work or "blackballed" once before (pre-sumably for union activities), and that she did not want to see it happen again,Zanga retorted that "it could happen again."Mrs. De Pasquale testified furtherthat when her husband came home later that evening she told him of Zanga's visitand of his request that she keep her husband home "at all costs" the day of theelection, and of Zanga's threat that her husband "might not work again."Zanga admitted his visit to Mrs. De Pasquale but denied that he had uttered thewarning or threats attributed to him by her.However, Zanga was unable to offerany plausible explanation of the reason for his visit to Mrs. De Pasquale.He statedthat he resented his brother-in-law's union activity because Zanga had inducedRespondent to hire De Pasquale, and that the other employees were embarrassingZanga by comments on De Pasquale's union activity and on the fact that De Pasqualewas to act as a union observer.However, Zanga claimed that he did not go toDe Pasquale's home on September 13 to urge him to refrain from acting as anelection observer for the Union but only to find out what De Pasquale's "position"was.The witness did not explain what he means by "position" in this context.Mrs. De Pasquale, though a reluctant witness, impressed me as being truthful.Her testimony was consistent and persuasive.Zanga's testimony, on the other hand,had shortcomings and lacked plausibility.To the extent that the testimony of thesetwo individuals differ, I credit the testimony of Mrs. De Pasquale. I find that Zangaasked Mrs. De Pasquale to keep her husband from serving as an election observerfor the Union and to keep him home during the election, and that Zanga furtherintimated that otherwise her husband might suffer loss of employment. I find furtherthatMrs. De Pasquale relayed these remarks to her husband .8Respondent contends, however, that any statements by Zanga to Mrs De Pasqualeshould not be imputed to Respondent as he was not a supervisor.There was con-flicting testimony as to Zanga's supervisory status. It was undisputed that Zangaacted as dispatcher for Respondent, assigning drivers to cabs.However, it appearsthat such assignments were initiated by Scull, Respondent's secretary-treasurer,rather than by Zanga, and that to the extent Zanga himself made such assignments,this involved no exercise of independent judgment on Zanga's part. In any event, theburden of proof to establish the contrary by a preponderance of the evidence wasupon the General Counsel, and General Counsel has not met that burden.GeneralCounsel sought to show, also, that Zanga had the power effectively to recommend thehiring and discharge of drivers.Here also it appears that while Zanga does makerecommendations in that regard to Scull and while Scull frequently takes action con-sonant with these recommendations, such action is always based on Scull's inde-pendent investigation of the particular situation and individual involved.Scull testi-fied to this effect-I credit his testimony in this regard-and Zanga's testimony wascorroborative on that point.Under all the circumstances I find that the relevantevidence does not preponderate in favor of a finding that Zanga has the power effec-7 She failed on two occasions to honor a subpena,and attended the hearing on Febru-ary 20, only after the General Counsel had obtained a court order enforcing the subpena.e I find also, on the basis of Mrs. De Pasquale's testimony, that Zanga expressed to herthe fear that he himself might lose his job if De Pasquale acted as 'union observer at theelection. SUPER OPERATING CORPORATION, ET AL.245tively to recommend hiring or discharge. I conclude, therefore, that the record doesnot warrant a finding that Zanga had supervisory status.This does not preclude, however, the possibility that even absent supervisorystatus, Zanga, in his effort to deter De Pasquale from acting as a union observer atthe election, actedas anagent for Respondent and hence rendered Respondentanswerable for his conduct. In this respect, Scull denied that he authorized Zangato take the action or make the remarks here in question. Scull's denial is uncon-tradicted.There is no other probative evidence that Respondent authorized ordirected Zanga in this regard.In view of the foregoing, therefore, no basis appears in the record for chargingRespondent with responsibility for Zanga's conduct vis-a-vis De Pasquale. I con-clude, therefore, that Respondent did not thereby interfere with the freedom ofchoice of its employees in the September 14 election.The record likewise containsinsufficient evidence to warrant a finding that Respondent threatened to dischargeor blacklist employees who voted for the Union in the election. Zanga's warningstoMrs. De Pasquale were in the context of his plea to keep De Pasquale from actingas a unionelection observer rather than to any concern on his part as to howDe Pasquale would vote in the election.Moreover, for reasons already stated,Zanga's actions may not be imputed to Respondent.Finally, the record affords insufficient basis to sustain allegations that Respondentthreatened reprisals for influencing employees to vote for the Union.9 I conclude,therefore, that there is no merit to any of the objections to the election urged herein.B. The unfair labor practicesThe complaintallegesthat Zanga threatened reprisals against De Pasquale if heacted as a union observer.This duplicates the contention in the objections whichhas already been discussed and rejected.For reasons already stated, Respondentis not answerable for Zanga's conduct in that regard.The complaintalso allegesunlawful interrogation of De Pasquale by Scull.De Pasquale testified that about a week before the election of September 14 Scullasked him if he was "going to be active in the Union" and if he was going "to tryto convert members in the garage." Scull admitted, in effect, that during the weekpreceding the election he asked De Pasquale whether he was going to solicit for theUnion in the Respondent's garage. I find that by such interrogation, considered inthe context of the other unfair labor practice found below, Respondent violatedSection 8 (a)( I) of the Act.The complaint further alleges that on or about September 14 Scull warnedDe Pasquale to refrain from actingas a unionelection observer.De Pasqualetestified that on the morning of September 14, while he was in Scull's office, Sculltold him that Scull "had my brother-in-law [i.e., Zanga] to thank for me being"a union election observer 19 and that Zanga "wasn't going to be working thereany more." 11It is clear that, if De Pasquale be credited, Scull made a statement that wasreason-ably calculated to deter De Pasquale from actingas a unionobserver.Not onlywas Zanga De Pasquale's brother-in-law, but he owed his job to Zanga.Considera-tions of kinship and gratitude could reasonably be expected to influence De Pasqualeto refrain from acting as union observer in the hope of inducing Scull to spare Zanga.Scull, in effect, denied that he had made any of the statements attributed to himby De Pasquale relating to reprisals against Zanga. Scull's testimony on the matterimpressed me as lacking in conviction.On the other hand, De Pasquale, like hiswife, was obviously a reluctant witness for the General Counsel.He testified under9De Pasquale credibly testified that shortly before the election Scull Instructed him notto solicit for the Union In the Respondent's garageThere is no suggestion that this in-struction was accompanied by any threat of reprisalThe record is likewise devoid ofevidence as to whether this instruction was In conformity with a proper no-solicitationrule or the contrary. In view of the lack of an adequate evidentiary showing, and, moreparticularly, since the instruction In Issue here was not in itself alleged to constituteInterference with the election or a violation of Section 8(a) (1) of the Act, I conclude thata finding of Interference or of an unfair labor practice would not be warranted10 Zanga had recommended to Scull the hiring of De Pasqualen De Pasquale professed uncertainty whether Scull on the same occasion also made thestatement attributed to him by De Pasquale In a pretrial affidavit that if De Pasqualeacted as union observer on September 14, Zanga would be discharged the next day Iruled at the hearing that the pretrial affidavit was not competent evidence for this pur-pose, and as It was not adopted by De Pasquale, in this respect at the hearing. I do notrely thereon 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubpena and while still in Respondent's employ. In view of these circumstances, andupon consideration of the demeanor of De Pasquale and Scull, I credit De Pasqualeand find that Respondent on September 14 sought to deter De Pasquale from actingas a union election observer by announcing reprisals against Zanga because ofDe Pasquale's role as such observer, and that by such conduct Respondent coercedDe Pasquale in the exercise of his right to engage in concerted activities, therebyviolating Section 8 (a) (1) of the Act.THE REMEDYIt having been found that the Respondent engaged in unfair labor practices inviolation of Section 8 (a) (1) of the Act, it will be recommended that the Respondentceaseand desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.However, as such unfair labor practices were not cited in the objections to theelection,12 and could not in any event have had sufficient impact on the election towarrant setting the election aside,I3 I will not recommend that the Board invalidatethe election on account of such unfair labor practices.As heretofore found also, the objections to the election, as such, are lacking inmerit sand I recommend that they be dismissed.-Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I adopt the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.2. InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers,Taxi Drivers and Terminal Employees, Local Union 826, is a labororganization within the meaning of the Act.3.By interrogating De Pasquale concerning his union activities, and coercing himnot to act as a union election observer, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)( I) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.The record herein does not establish that Respondent interfered with thefreedom of choice of its employees in the election of September 14, 1960.[Recommendations omitted from publication.]12To treat the unfair labor practices found herein as a basis for setting aside the elec-tionwould permit circumvention of the Board's rule against the filing of untimelyobjections."It bears note that out of some 300 ballots cast at the election, the Union lost theelection by approximately 100 votes.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Re-lations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT interrogate our employees concerning their union activities, ina manner constituting interference, restraint, or coercion under Section 8(a)(1)of the Act.WE WILL NOT coerce our employees not to act as union observers in Boardelections.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to forma labor organization, to join International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers, Taxi Drivers and Terminal Employees,LocalUnion 826, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities, except to the extent that CARTER MACHINE AND TOOL CO.247such rights may be limited by the proviso in Section 8(a)(3) of the Act, asmodified by the Labor Management Reporting and Disclosure Act of 1959.SUPER OPERATING CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.Carter Machine and Tool Co.andUAW, AFL-CIO and its Local622.Case No. 13-CA-3729.September 01, 1961DECISION AND ORDEROn January 30, 1961, Trial Examiner Max M. Goldman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report together with a supporting brief.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its power in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, except as hereinafter set forth.1.We find,in agreementwith the Trial Examiner, that Respondentviolated Section 8(a) (5) byrefusing to recognizeand bargain withthe Union after the contract between the parties, which ran initiallyfrom May 1, 1959, until May 1, 1960, had been automatically renewedfor an additional year.The record fully supports the Trial Exam-iner'sfinding that Respondent failed to give the requisite 60-day no-tice required by the terms of the contract to forestall its automaticrenewal 2iRespondent has notified the Board of its intention to comply with the recommendationsof the Trial Examiner as to the 8(a) (3) findings and remedy.It excepts,however, to theTrial Examiner's findings of the 8(a) (5) violations.2In accordance with customary legal construction,the Board has held that a contractrunning "until"a certain date means"exclusive of" the day named.SeeHemisphereSteel Products,Inc.,131 NLRB 56;Williams Laundry Company,97NLRB 995. Thusthe present contract,which came into effect on May 1, 1959,and was to run Initially"until"May 1, 1960, expired at midnight of April 30.Even were we to apply the rulesof construction of the Illinois statutes(Illinois Revised Statutes,1959, chapter 131, par.133 NLRB No. 38.